Citation Nr: 0619263	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-41 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and NDS




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
January 1986.

The appellant is the widowed spouse of the veteran.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied entitlement to service connection 
for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in this case because the appellant has 
submitted new evidence directly to the Board without waiving 
review by the RO and for further development and adjudication 
pursuant to the amended duty to notify requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).

The record reflects that additional evidence in support of 
the appellant's claim for service connection for the cause of 
the veteran's death was associated with the veteran's claims 
folder after the Statement of the Case.

Any pertinent evidence that is accepted by the Board must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case, unless this procedural 
right is waived by the appellant.  See 38 C.F.R. § 20.1304(c) 
(2005).  The additional evidence in this case appears to have 
been received without waiver of the appellant's right to have 
that evidence initially considered by the RO.  In this 
respect, no written waiver is contained in the claims folder.  
As such, this matter must also be remanded in accordance with 
38 C.F.R. § 19.31 and 20.1304(c).  See also 38 C.F.R. § 19.9 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim of 
entitlement to service connection for a 
foot disorder.  The corrective notice 
should, among other things, specifically 
invite the appellant to submit any 
additional pertinent evidence she has in 
her possession that may further the 
claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should review the evidence 
submitted to the Board subsequent to the 
issuance of the September 2004 Statement 
of the Case.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and her representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



